Citation Nr: 0835085	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected atopic dermatitis of the posterior aspect of both 
forearms and the dorsum of the left hand, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected genital herpes, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a May 2007 appeal to the Board, the veteran requested that 
he be scheduled for a travel or videoconference hearing 
before the Board.  Subsequently the veteran was scheduled for 
a travel hearing before the Board in December 2007.  The 
veteran failed to appear for this hearing.  In May 2008, the 
veteran submitted a motion to have the hearing rescheduled 
due to circumstances which prevented him from appearing in 
December 2007.  In August 2008, the Board found that good 
cause was shown for the veteran's failure to appear for the 
December 2007 hearing and granted the motion to reschedule 
him for a new travel hearing.  Therefore, this case is 
remanded to the RO for the following action:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


